Citation Nr: 0901903	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-03 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of L1 burst fracture of lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an September 2004 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The veteran is service-connected for residuals of L1 burst 
fracture of the lumbosacral spine.  He filed a claim for an 
increased evaluation, and in an October 2003 rating decision 
he was granted a 20 percent evaluation.  Since perfecting his 
appeal, in a November 2007 rating decision, a 40 percent 
evaluation was granted from the date of his claim.  

On a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
schedular benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993) (cited in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran requested a videoconference hearing before a 
member of the Board.  The veteran failed to appear for the 
scheduled hearing and such request is considered withdrawn.

Statements by the veteran's representative could be construed 
as a claim that there was clear and unmistakable error (CUE) 
in a September 1989 rating decision.  This matter is referred 
to the RO for their consideration.


FINDING OF FACT

Throughout the appeal, the veteran's residuals of L1 burst 
fracture of the lumbosacral spine has been manifested by pain 
and limitation of motion; but not unfavorable ankylosis of 
the entire thoracolumbar spine; or unfavorable ankylosis of 
the entire spine; or objective evidence of neurological 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of L1 burst fracture of the lumbosacral spine have 
not been met during the entire appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.71a, Diagnostic Code 5010-5243 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate his claims 
for an increased rating, indicating that he must show that 
his disability had increased in severity.  This notice 
included information and evidence that VA would seek to 
provide and the information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim. 

In May 2008, the veteran was further notified of the 
processes by which VA determines disability ratings pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
correspondence also notified the claimant that, to 
substantiate a claim he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The 
correspondence indicated that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment.  It specifically 
listed examples of such evidence, such as on-going treatment 
records, Social Security Administration determinations, 
statements from employers as to job performance, lost time, 
or other pertinent information, and personal lay statements.  

Although fully compliant notice was accomplished after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in July 
2008.  See  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluation

The veteran seeks a higher overall disability evaluation for 
his service-connected residuals of L1 burst fracture of the 
lumbosacral spine.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A  § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran was injured in a motorcycle accident that 
occurred in April 1985.  He was originally diagnosed with a 
burst or compression fracture at L1.  He was treated with bed 
rest and placed in a TLSO cast for approximately 12 weeks.  
He was medically discharged from service due to his low back 
pain associated with the burst fracture.  Upon discharge, he 
was evaluated as 40 percent disabled, since he was unable to 
perform his military job duties.  

Service connection for residuals of L1 burst fracture of the 
lumbosarcal spine was established by a rating decision in 
February 1987, and assigned a 20 percent evaluation under DC 
5293, the code in effect for intervertebral disc syndrome 
(IDS).  

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2008).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...........30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  
Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  38 
C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing, breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
5.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

The veteran was afforded a VA examination in August 2004.  
Examination showed range of motion of the lumbar spine was 
limited with complaints of discomfort in the left lower 
lumbar area on flexion beyond 40 degrees.  He had extension 
to 10 degrees, right and left side bending was limited to 20 
degrees.  The veteran also had mild kyphotic deformity 
(abnormal rearward curvature of the spine) at the 
thoracolumbar junction.  X-ray findings revealed a 
compression fracture at L1 (with approximately 50 percent 
compression) and degenerative changes.  

The veteran did not have limited forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar.  Thus, he did not meet 
the criteria for a 40 percent evaluation at that time.  His 
symptoms more nearly approximate the 20 percent evaluation.  
A 20 percent is warranted where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or where 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  However, 
the RO took into consideration the veteran's complaints of 
increased back pain with walking, lifting and standing, and 
assigned him the next higher evaluation of 40 percent.

The veteran was previously evaluated under DC 5243 for IDS.  
During the August 2004 VA examination, the veteran reported 
no incapacitating episodes during the preceding 12 months, or 
any restrictions on his activities of daily living including 
painful flare-ups.  Thus, an evaluation under DC 5243 is 
unwarranted.  

The veteran was re-evaluated in February 2007.  At that time 
he reported significant restrictions on his activities of 
daily living.  He stated eating, grooming, bathing and 
dressing were more difficult.  Also, his gait was altered 
resulting in infrequent falls.  Examination showed 
lumbosacral spine range of motion on flexion was 
approximately 25 degrees.  Extension was 10 to 15 degrees.  
Repetitively performing both examination of flexion and 
extension caused fatigue, weakness, and indurability.  The 
veteran's had limited range of motion on lateral flexion and 
lateral rotation of 15 degrees each.  X-rays showed an old 
compressive fracture of L1, along with the degenerative disc 
disease.  Here, the criteria for a 40 percent evaluation have 
been met as the veteran's forward flexion of the 
thoracolumbar spine was less than 30 degrees.  A higher 
evaluation is unwarranted because unfavorable ankylosis of 
the thoracolumbar spine or entire spine is not shown.

Next, the Board considered whether the veteran is entitled to 
rating in excess of 40 percent based upon the DC 5243 
pertaining to IDS.  The veteran's records did not reveal he 
suffered with incapacitating episodes having a total duration 
of at least 6 weeks during any time, that required bed rest 
prescribed by a physician.  Thus, a rating under DC 5243 is 
unwarranted.     

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Neurological symptoms must be supported by objective evidence 
such as electromyography (EMG) or nerve conduction studies.  
The veteran reported complaints of pain radiating into his 
left leg.  He denied bladder and bowel complaints.  In August 
2004, his neurological examination was non-focal with 
physiologic and symmetrical reflexes, strength and sensation 
in both lower extremities.  

The Board reviewed the veteran's VA outpatient records from 
November 1998 to October 2007.  There is no objective medical 
evidence of record showing the veteran has neurological 
symptoms associated with his service-connected residuals of 
L1 burst fracture of the lumbosacral spine.

Where the evidence contains factual findings that show that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, supra.  However, the 
record does not support the assignment of different 
percentage evaluations during the time period on appeal.  
There were no distinct periods of time during which the 
veteran's disability varied in severity.  Accordingly he is 
not entitled to receive a "staged" rating.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.
Extra-Schedular Consideration

There is no showing that the veteran's service-connected 
residuals of L1 burst fracture of the lumbosacral spine has 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.  The Board is 
aware that the VA examiner noted that the veteran's 
functional loss prevented him from maintaining or beginning 
certain jobs.  However, this fact was taken into 
consideration with his current evaluation. 

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of L1 burst fracture of the lumbosacral spine is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


